While appellant’s proof was insufficient to establish his title to the property, a should have been directed pursuant to section 924 of the Civil Practice Act, since there was a sufficient showing of facts by the plaintiff to require a trial on the question of title. Appellant, if he so chooses, may assert his claim of title by intervening in the action instituted by the plaintiff and the Sheriff against the bank. Order modified to the extent of providing for a hearing on the question of title and, as so modified, affirmed, without costs. Settle order. Present — Peck, P. J., Cohn, Callahan, Bastow and Rabin, JJ.